Citation Nr: 1621468	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded these issues in August 2013 to schedule the Veteran for a Travel Board hearing.  The Veteran was scheduled for a December 2013 Travel Board hearing, however, he withdrew his request in a November 2013 statement. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifested during active service and an organic disease of the nervous system (sensorineural loss) was not manifest within one year of separation.  Hearing loss disability is unrelated to service.
 
2. Tinnitus was not manifest during service and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.


CONCLUSION OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
2. Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2013 in order to afford the Veteran a Travel Board hearing.  The Veteran was scheduled for a December 2013 Travel Board hearing but withdrew his request in a November 2013 statement.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a September 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a December 2010 VA audio examination.  The record does not reflect that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board notes that the Veteran has questioned the adequacy of the examination, specifically in his September 2011 Form 9 Substantive Appeal.  However, the evidence of record suggests otherwise, as the examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.  With respect to the contention of the Veteran's representative in the December 2015 Post-Remand Brief that the examiner did not review the Veteran's claims file, the Board again finds that the evidence suggests otherwise.  While the examiner did not specifically state that she reviewed the claims file, reference is made to service treatment records in the examination notes and etiology opinion, suggesting that the examiner did in fact review the claims file.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

III. Service Connection 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss or tinnitus, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss and tinnitus (organic disease of the nervous system), are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) at 500 Hertz; (+10) at 1000 Hertz; (+10) at 2000 Hertz; (+10) at 3000 Hertz; and (+5) at 4000 Hertz.

As an initial matter, the Board notes the assertion of the Veteran's representative in the December 2015 Post-Remand Brief that the Veteran served in combat and as a result, the combat provisions of 38 U.S.C.A. § 1154  are applicable.  While the record is clear that the Veteran served within the Republic of Vietnam and was likely in the near proximity of combat zones, there is no proof of participation in combat.  Regardless, as will be discussed below, the Board finds that the Veteran was subject to significant in-service noise exposure.  Whether under subsection a or subsection b, the result is the same.  We accept that there was significant noise exposure.  

Analysis

The Veteran contends that he has a bilateral hearing loss disability and tinnitus due to his significant noise exposure during service, including exposure to machinery and artillery. 

The Veteran's December 2010 VA audiological examination confirms the presence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 and a diagnosis of tinnitus. 
Given the Veteran's MOS and his contentions with respect to noise exposure which the Board has found credible, the Board finds that the Veteran was exposed to significant noise without hearing protection during his military service.  

The Veteran underwent audiometric examinations upon enlistment and separation from service.  The Veteran also underwent an April 1965 whisper test which revealed bilateral hearing of 15/15.

After conversion to the ISO-ANSI standards, the Veteran's January 1964 service enlistment examination contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
10
15
0

After conversion to the ISO-ANSI standards, the Veteran's November 1966 service separation examination contains the following pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
20
15
15
N/A
10

The remainder of his service treatment record do not show any complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran denied any ear trouble or hearing loss upon separation.

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385  is the Veteran's December 2010 audiological examination.  A December 22, 2006 VA treatment note documents grossly normal hearing, normal auditory canals, and does not report tinnitus.

The December 2010 VA examiner noted that the Veteran was exposed to noise in the military as a construction engineer.  The Veteran reported working for 40 years as a truck driver after separation from service.  There was no reported pertinent family or social history, no history of ear disease, or head or ear trauma.  The Veteran reported that tinnitus began approximately 20 years prior to the examination, in approximately 1990.  The Veteran reported that hearing loss began approximately 5 years prior to the examination.  The examiner concluded that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  

Ultimately, after a review of the claims file and examination of the Veteran, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his in-service noise exposure.  The examiner cited the normal enlistment and separation examinations, which included the Veteran specifically denying hearing loss or ear trouble.  In addition, the examiner cited the Veteran's self-reported date of the onset of tinnitus in approximately 1990, over 20 years after separation, and the onset of hearing loss 5 years prior to the examination.  Thus, "[d]ue to the military health record and subjective report of hearing loss and tinnitus," the examiner concluded that the Veteran's hearing loss and tinnitus are less likely than not related to his military service.

The Veteran has submitted a May 2011 private medical opinion which opined that the Veteran's tinnitus and hearing loss were related to his in-service noise exposure.  However, the private examiner does not address the Veteran's service treatment records, self-reported dates of onset of both tinnitus and hearing loss, post-service noise exposure, or VA treatment records documenting normal hearing as recently as December 2006.  As a result, the Board finds this opinion to be of limited probative value.  Conversely, the Board finds the December 2010 VA opinion probative as it is consistent with the evidence of record and the examiner supported her conclusion with an adequate rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Board has considered the lay statements of the Veteran and his family members regarding the bilateral hearing loss disability and tinnitus.  The Veteran is competent to provide evidence of which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  The Board finds the Veteran and his family members to be competent to report what they experienced.  In addition, he is competent to report that which he has been told by a medical professional.  Here, he is competent to relate that he was told that his hearing loss and tinnitus are related to in-service noise exposure.  However, such lay/medical opinion is of no greater value than the opinion upon which it is based.  The Board does not find their statements to be as probative as the VA examiner's opinion, which was based on extensive reviews of the record, thorough examination, consideration of the lay statements, and the VA examiners' medical expertise.  Furthermore, the Veteran has not indicated that a medical professional provided him with a diagnosis of either bilateral hearing loss or tinnitus during service.

The Veteran separated from active service in February 1967.  Hearing loss and tinnitus were not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify either disease entity.  38 C.F.R. § 3.303(b).  As recently as December 2006,  almost forty years following his separation from active service, VA treatment record document his hearing as grossly normal and do not reference tinnitus.  At the December 2010 VA examination, the Veteran stated that his tinnitus began in approximately 1990 and his hearing loss only 5 years prior to the examination.  Therefore, service connection for a bilateral hearing loss disability and tinnitus may not be granted on a direct of presumptive basis as the evidence shows that these disabilities were not manifested within one year of the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131. 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In reaching these conclusions, the Board acknowledges the Veteran's claim in his Form 9 that his hearing was not tested at discharge, but that is inconsistent with the objective findings on examination which show findings from audiometric testing. Even if the Veteran's hearing was not actually electronically tested at discharge, there is no evidence from the STRs that the Veteran suffered any kind of a threshold shift during service.  There is no mention of ringing in the ears during service, and no assertions of a temporary loss of or decrease in hearing during service.  Further, the Veteran did not complain of hearing loss or tinnitus at the time of discharge from service.  The Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss, a loss of hearing acuity, or tinnitus at the time the Veteran separated from service.

In sum, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


